                                          Case 5:19-cv-07547-SVK Document 37 Filed 01/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRACY HANKINS,                                   Case No. 19-cv-07547-SVK
                                   8                    Plaintiff,
                                                                                          ORDER REQUIRING JOINT STATUS
                                   9             v.                                       REPORT AND SETTING STATUS
                                                                                          CONFERENCE
                                  10     CALIX, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 2, 2020, Plaintiff Tracy Hankins and Defendant Calix, Inc. (collectively, the

                                  14   “Parties”) filed a joint case management statement indicating both Plaintiff and Defendant

                                  15   anticipate filing motions for summary judgment. Dkt. 35. The deadline to file dispositive motions

                                  16   has now passed. Accordingly, the Parties are to file a joint status report by March 2, 2021. This

                                  17   matter is set for a status conference on March 9, 2021 at 9:30 a.m.

                                  18          SO ORDERED.

                                  19   Dated: January 21, 2021

                                  20

                                  21
                                                                                                  SUSAN VAN KEULEN
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
